Citation Nr: 1034460	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
mandible cyst.

2.  Entitlement to service connection for residuals of a total 
abdominal hysterectomy.

3.  Entitlement to service connection for a right eye lacrimal 
obstruction.  

4.  Entitlement to a non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to February 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In her substantive appeal, the Veteran requested a hearing before 
a member of the Board, but failed to appear for her scheduled 
hearing without providing good cause.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a left mandible cyst, a total abdominal 
hysterectomy, and a right eye lacrimal obstruction, as well as 
entitlement to a non-service connected pension.

It appears that there are no VA treatment records more recent 
than September 2004 associated with the Veteran's claims file.  
As the Veteran's current treatment records are relevant to her 
claims, a remand is necessary to obtain these records.  While it 
appears that the Veteran receives all her medical care from VA, 
the RO should also ask the Veteran if she has received treatment 
for her claimed conditions from any private physicians and, if 
so, attempt to obtain those records.  

Additionally, the Veteran has also applied for disability 
benefits from the Social Security Administration (SSA).  While 
past claims were denied, a September 2004 VA treatment record 
notes that the Veteran was filing another claim, the status of 
which is unclear.  No clear determination as to the availability 
of any records which may have been in the possession of the SSA 
has been made.  The Court has indicated that medical records upon 
which an award of Social Security disability benefits has been 
predicated are relevant to VA claims for service connection.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the RO should attempt to obtain any available SSA 
records, including any medical records the Veteran submitted in 
support of her claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of those 
records).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans Affairs 
(VA) has a duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While notice was provided in 
January and November 2003 for the Veteran's service connection 
claims, it appears that the Veteran was never provided with VCAA 
notice for her claim for entitlement to a non-service connected 
pension.  Accordingly, on remand, the RO should provide the 
Veteran with notice that complies with the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided with notice 
that complies with the Veterans Claims 
Assistance Act of 2000 (VCAA) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) for 
the all of the Veteran's claims, including 
her claim for non-service connected 
pension benefits.  

2.	 Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.	Obtain the Veteran's VA treatment records 
from September 2004 through the present 
and associate them with the Veteran's 
claims file.  Additionally, the RO should 
ask the Veteran to clarify whether she 
received any medical treatment for her 
claimed disabilities from a private 
physician, and, if so, attempt to obtain 
these private medical records.  

4.	When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


